Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/29/21 has been entered.
In amendments dated 3/29/21, Applicant amended claims 1, 14, 18, 38-40, 44, 47-48, 52, and 54, canceled no claims, and added no claims.  Claims 1, 14, 18, and 38-54 are presented for examination.

Allowable Subject Matter
Claims 40-41, 45-48, and 51-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Objections
	Claim 1, 14, and 18 are objected to because of the following informality: the first limitation for each claim recites “the users who had the experience” but there are no users recited to have had said experience, creating an antecedent basis problem.

Rejections under 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of these claims recites “generating feature values based on prior and subsequent measurements;” or similar language.  Examiner found support in the specification in paragraphs 0378, 0407, 0796, 0866, 0954, 0992, 1048, 1166, 1202, 1243, and 1411 describing a feature value as “derived from semantic analysis of a communication of the user.”  However, specification paragraph 2510 describes feature values as 
Also, each of claims 1, 14, and 18 recites “utilizing a personalized machine learning model to calculate, based on the feature values, a user-aftereffect-score for the experience; wherein the personalized machine learning model was generated based on data comprising previously taken measurements of affective response of the user.”  Examiner did not find support for a personalized machine learning model in the specification paragraph but found support for a machine learning model in specification paragraph 2903.  However, said support does not describe calculating a user-after-effect-score for an experience as claimed.  Examiner did not find support for such a machine learning model in any of paragraphs 3427, 2675, or 3073 as mentioned in the specification either.  Thus these claims lack written description support for this reason as well.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 38 recites “wherein having the certain experience involves receiving a treatment that involves one or more of the following: as a massage, physical therapy, acupuncture, aroma therapy, and biofeedback therapy, and the ranking is indicative how relaxed a user is expected to feel after having each of the experiences.” which simply recites information about the recited experience and the ranking is a simple calculation accomplishable in the human mind or on paper.  Claim 39 recites “wherein having the certain experience involves visiting a certain vacation destination that comprises involves spending time at one or more of the following: a certain city, a certain resort, a certain hotel, and a certain park, and the ranking is indicative how relaxed a user is expected to feel after having each of the experiences,” which simply recites information about the recited experience and the ranking is a simple calculation accomplishable in the human mind or on paper.  Claim 42 recites “wherein the computer is further configured to: (i) receive information, obtained from a financial account of a user from among the users, indicating when the user had the certain experience (data sent over a network, routine and conventional per list in MPEP 21-06.05d part II); and (ii) select, based on the information, measurements of affective response of the user to utilize to generate the ranking (selecting is an evaluation and a simple process accomplishable in the human mind or on paper).”
Claim 43 recites “wherein the computer is further configured to: (i) receive information, obtained from a social media account of a user from among the users, indicating when the user had certain experience (data sent over a network, routine and conventional per list in MPEP 21-06.05d part II); and (ii) select, based on the information, measurements of affective response of 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        4/7/21